—In an action to recover damages for personal injuries, etc., the defendants City of New York and the Commissioner of Social Services of the City of New York, and the defendant St. Christopher-Ottilie, separately appeal, as limited by their respective briefs, from so much of an order of the Supreme Court, Queens County (Weiss, J.), dated April 28, 1999, as denied those branches of their respective motions which were for summary judgment dismissing the cause of action to recover damages for negligent placement, supervision, and training of the defendant foster parent insofar as asserted against them.
Ordered that the order is reversed insofar as appealed from, on the law, with one bill of costs payable to the appellants appearing separately and filing separate briefs, those branches of the respective motions which were for summary judgment dismissing the cause of action to recover damages for negligent placement, supervision, and training of the defendant foster parent insofar as asserted against them are granted, the complaint is dismissed insofar as asserted against the appellants, and the action against the defendant foster parent is severed.
A foster care agency cannot be held liable for injuries which result to a foster child due to the momentary inattention of a foster parent, where, as here, the actions of the foster parent “were not acts that should have been foreseeable by the [agency] in the exercise of reasonable care” (Parker v St. Christopher’s Horde, 77 AD2d 921; cf., Bartels v County of Westchester, 76 AD2d 517). Bracken, J. P., Ritter, Krausman and Smith, JJ., concur.